Case 2:13-cr-00290-KSH Document 455 Filed 08/10/20 Page 1 of 1 PageID: 13526



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor               973-645-2700
                                                             Newark, New Jersey 07102


                                                             August 10, 2020

The Honorable Katharine S. Hayden
United States District Judge
Newark, New Jersey 07101

        Re:      United States v. Carolyn Jackson and John Jackson
                 Crim. No. 13-290 (KSH)

Dear Judge Hayden,

      Pursuant to the Court’s Order dated July 29, 2020, all parties have
conferred with the Government and agreed upon the dates encompassed in the
attached proposed Scheduling Order.

        The parties have consented to:

    •   File all objections to the updated Pre-Sentence Report (“PSR”) by
        September 21, 2020;
    •   Government to file its opening sentencing memorandum by October 19,
        2020;
    •   Defendants to file its reply sentencing memorandum by November 9,
        2020;
    •   Government to file its reply sentencing memorandum by November 19,
        2020; and
    •   Sentencing hearing to be scheduled thereafter.

  Please feel free to contact either AUSA Romano or AUSA Khan should the
Court have any questions or concerns.

                                                             Respectfully submitted,

                                                             s/ Naazneen Khan

                                                             Naazneen Khan
                                                             Assistant U.S. Attorney
